Citation Nr: 9909508	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for post-traumatic 
stress disorder and schizophrenia.

2.  Entitlement to service connection for skin disability due 
to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, including service in Vietnam.  This case came 
before the Board of Veterans' Appeals (Board) on appeal of 
1996 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

A January 1998 rating decision denied an increased evaluation 
for service-connected right shoulder disability, and the 
veteran was sent a statement of the case on this issue in 
March 1998.  Thereafter, no correspondence addressing this 
issue has been received from the veteran.  Therefore, the 
Board has concluded that the veteran is not currently seeking 
appellate review with respect to this issue.

The issue of whether new and material evidence has been 
submitted to reopen claims for service connection for post-
traumatic stress disorder and schizophrenia will be addressed 
in the remand portion of this action.

FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim for service connection 
for skin disability due to exposure to Agent Orange has been 
obtained.

2.  The veteran has chloracne due to service exposure to 
Agent Orange.


CONCLUSION OF LAW

Chloracne was incurred as a result of service exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for chloracne due 
to service exposure to Agent Orange is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Additionally, the 
facts relevant to the issue have been properly developed and 
the statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed in 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  If a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, chloracne shall be service-connected, even though 
there is no evidence of such disease during service, if it is 
manifested to a compensable degree within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records do not contain any 
complaints or findings of skin disability.  Skin lesions were 
noted in VA outpatient records beginning in February 1983.  
Chloracne, possibly secondary to Agent Orange was diagnosed 
in outpatient records dated in March 1997.  On VA skin 
examination in August 1997, the veteran said that he had been 
directly sprayed with Agent Orange in Vietnam.  Physical 
examination revealed white-capped comedones on the face, 
perineum, and anterior chest wall; a serpiginous erythematous 
rash was noted in the intertriginous areas of the perineum.  
The examiner's impressions were chloracne secondary to Agent 
Orange exposure and tinea cruris of the perineum.

Since the veteran is presumed by law to have been exposed to 
Agent Orange in Vietnam, and since there is clinical evidence 
of skin problems for a number of years beginning after 
service discharge and a recent diagnosis of chloracne due to 
exposure to Agent Orange, the Board finds that the 
preponderance of the evidence supports the claim for service 
connection for chloracne due to service exposure to Agent 
Orange.  


ORDER

Service connection for chloracne due to exposure to Agent 
Orange is granted.


REMAND

The veteran indicated in a February 1998 VA Form 9 that he 
wanted to appear personally at a hearing before the Board in 
Washington, D. C., and he was notified in a June 1998 letter 
that a hearing had been scheduled for him at the Board for 
August 3, 1998.  A statement was received from the veteran in 
July 1998 in which he noted that he wanted to postpone his 
Board hearing until early 1999.  He was notified in October 
1998 that a personal hearing had been scheduled for him at 
the Board on January 26, 1999.  According to a November 1998 
statement from the veteran, he wanted to attend a video 
conference hearing at the Cleveland RO, instead of appearing 
at a hearing at the Board.  A video conference hearing has 
not been scheduled.  The Board also notes that the veteran's 
private representative withdrew as his representative in a 
July 1998 letter.  Although the veteran indicated in a 
November 1998 statement that he wanted Disabled American 
Veterans to represent him, an Appointment of Veterans Service 
Organization as Claimant's Representative, VA Form 21-22, to 
this effect is not of record.

In light of the above and to ensure full compliance with due 
process requirements, the issue of whether new and material 
evidence has been submitted to reopen  claims for service 
connection for post-traumatic stress disorder and 
schizophrenia is REMANDED to the RO for the following:

1.  The veteran should also be provided 
and requested to complete a VA Form 21-22 
if he desires to appoint the Disabled 
American Veterans or another service 
organization as his representative.

2.  The veteran should be scheduled, in 
accordance with the docket number of this 
case, for a video conference hearing with 
the Board at the RO in Cleveland, Ohio.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

VA Form 4597 Attached

- 5 -


